                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


IN RE: MANLEY TOYS LIMITED,

     Debtor in a Foreign
     Proceeding.

----------------------------

TOY QUEST LTD.,

      Appellant / Cross-           Civ. Nos. 18-2923, 18-11465 (RMB)
      Appellee,

             v.                                OPINION

ASI, INC.,

      Appellee / Cross-
      Appellant.



APPEARANCES:

WASSERMAN, JURISTA & STOLZ
By: Donald W. Clarke, Esq.
110 Allen Road, Suite 304
Basking Ridge, New Jersey 07920

     and

NOVACK AND MACEY LLP
By: Monte L. Mann, Esq.
100 North Riverside Plaza
Chicago, Illinois 60606
               Counsel for Appellant / Cross-Appellee

HELLRING LINDEMAN GOLDSTEIN & SIEGAL LLP
By: Richard B. Honig, Esq.
     Matthew E. Moloshok, Esq.
One Gateway Center
Newark, New Jersey 07102

     and


                                   1
WEISBROD MATTEIS & COPLEY PLLC
By: Stephen A. Weisbrod, Esq.
1200 New Hampshire Avenue NW
Suite 600
Washington, DC 20036
               Counsel for Appellee / Cross-Appellant


BUMB, UNITED STATES DISTRICT JUDGE:

     Presently before the Court are the cross-appeals of ASI,

Inc. (“Aviva”), a pre-petition judgment creditor of the Debtor,

Manley Toys Limited (“Manley Toys”) 1, and Toy Quest Ltd. (“Toy

Quest”), which Aviva contends-- over Toy Quest’s vigorous

objections-- is an alter ego and / or a trade name of the Debtor.

On February 14, 2018 the Bankruptcy Court granted Aviva’s Motion

for Sanctions upon a finding that Toy Quest had violated the stay

imposed by the Bankruptcy Court shortly after the filing of the

Debtor’s Chapter 15 petition in March 2016 2, and granted Aviva

leave to file an additional submission seeking reasonable

attorney’s fees (hereafter “the Sanctions Order”).   On June 21,



     1 As stated by this Court in a previous opinion, in 2013, an
$8.58 million judgment was entered against Manley Toys in favor
of Aviva in Minnesota Federal District Court. In re Manley Toys
Ltd., 597 B.R. 578, 581 (D.N.J. 2019).

     2 As explained by this Court in a previous opinion, “[i]n
contrast to a Chapter 11 proceeding for example, a stay upon the
filing of a Chapter 15 petition is not automatic. If a
provisional stay is warranted, the Bankruptcy Court must enter an
order imposing a stay during the time between the Chapter 15
petition and a decision whether to recognize the foreign
proceeding.” In re Manley Toys Ltd., 2019 WL 1987052 at *1
(D.N.J. May 6, 2019). The Bankruptcy Court entered such an order
(hereafter “the Stay Order”) in this case.

                                 2
2018, the Bankruptcy Court granted in part, and denied in part,

the fee petition, awarding Aviva $25,651.00 of its $282,966.49

fee request (hereafter “the Fee Order”).

       For the reasons stated herein, the Court affirms both the

Sanctions Order and the Fee Order.

I.     BACKGROUND

     A. The Garnishment Action

       In 2015, before Manley Toys filed its Chapter 15 petition,

Aviva registered its judgment against Manley Toys in the United

States District Court for the Middle District of Tennessee.

Then, seeking to collect on the judgment, Aviva filed an

application for writ of execution asserting that “Manley does

business in the United States under the trade name Toy Quest

Ltd.” and, additionally, “[t]here is also an entity in Hong Kong

called Toy Quest Ltd., with the same address as Manley, the same

owners as Manley, the same directors as Manley, and that acts

through the same employees with ‘manley.com’ email addresses, and

uses the same website as Manley.”     [Bankr. Docket 16-15374, Doc.

235-2]    Based on these allegations, Aviva sought to recover,

through garnishment, $97,654.31 which Dollar General stated it

owed to Toy Quest.    To that end, Aviva filed a formal Motion for

Judgment and Execution.    Dollar General deposited the funds with

the Court, and those funds remained in the Tennessee District

Court’s registry awaiting a ruling as to the funds’ rightful



                                  3
recipient at the time Manley Toys filed its Chapter 15 petition

in March 2016.   Toy Quest had filed a Motion to Intervene in the

garnishment action, but the Court had not ruled on the motion by

the petition date.

      In late December 2016, after the petition date, the

Tennessee District Court granted Toy Quest’s Motion to Intervene.

Shortly thereafter, Toy Quest filed a lengthy opposition to

Aviva’s Motion for Judgment and Execution.   The opposition

asserted that Toy Quest is neither a trade name of Manley Toys,

nor an alter ego of Manley Toys, and therefore Aviva-- which

holds a judgment against Manley Toys only-- was not entitled to

the Dollar General funds. [M.D. Tenn. Docket 3:15-mc-00015, Doc.

54]   Rather, Toy Quest asserted that the funds belonged to it

(not the Debtor, Manely Toys, nor Aviva) as Dollar General’s

documents reflected. [Id.]   It is the filing of this opposition

by Toy Quest, in which Toy Quest asserted the right to the funds,

which the Bankruptcy Court held violated the Stay Order.

  B. Proceedings in New Jersey Bankruptcy Court

      As stated above, Manley Toys filed its Chapter 15 case and

motion on March 22, 2016.    On April 1, 2016 the Bankruptcy Court

entered the Stay Order which incorporated the automatic stay

provisions of 11 U.S.C. § 326.

      On September 13, 2016-- before the Tennessee District Court

ruled on Toy Quest’s Motion to Intervene-- Aviva sought relief



                                  4
from the Stay Order, so as to pursue, among other things, “alter

ego, fraudulent transfer, or other claims against Toy Quest Ltd.

or other nondebtor affiliates or agents of Manley and Toy Quest

Ltd.” [Bankr. Docket 16-15374, Doc. 144-1]   On October 25, 2016--

also before the Tennessee District Court ruled on the Motion to

Intervene-- the Bankruptcy Court, addressing Aviva’s Motion for

Stay Relief, modified the Stay Order to state, in relevant part,

     2. The provisional stay entered by this Court on March
     24, 2016 and set forth in the Court’s April 1, 2016 Order
     Granting Provisional Relief and Setting Date for Further
     Hearing (the “Provisional Stay”) does not apply to any
     actions taken with respect to persons or entities other
     than Debtor Manley Toys Limited (“Manley”), except that,
     as set forth below, the Court reserves judgment on
     whether the assertion of non-independent claims such as
     alter ego or fraudulent transfer claims against such
     persons or entities is subject to the Provisional Stay,
     and, if so, whether cause exists to lift the Provisional
     Stay as to such claims.

                              * * *

     10. The Court reserves judgment on all relief requested
     in Aviva’s Motion for Relief from Provisional Stay not
     specifically addressed herein, including: . . .

          f. Whether Aviva . . . may assert non-independent
     claims, including but not limited to fraudulent
     transfer, unjust enrichment, conversion, and money had
     and received claims, in any appropriate forum against
     Toy Quest Ltd., and/or other affiliates or agents of
     Manley, Manley Toy Direct, or Toy Quest Ltd.


[Bankr. Docket 16-15374, Doc. 159] (emphasis added).

     After Toy Quest filed its opposition in the garnishment

action, Aviva filed the Motion for Sanctions asserting that Toy

Quest had willfully violated the Stay Order as modified.   The


                                 5
Bankruptcy Court granted the motion.     Importantly, in the Opinion

granting Aviva’s Sanctions Motion, the Bankruptcy Court

specifically stated, “[t]he Court cautions that only those fees

reasonably necessary to establishing the elements of this Motion

will be awarded.”      In re Manley Toys Ltd., 2018 WL 1033426, at *8

(Bankr. D.N.J. Feb. 14, 2018).     Aviva, however, apparently did

not heed the Court’s warning; it subsequently filed a fee

application seeking an extraordinary amount-- $282,966.49-- in

fees and costs incurred in connection with the sanctions motion.

The Bankruptcy Court found Aviva’s Fee Application “wholly

unreasonable, and shock[ing to] the Court,” explaining,

      [t]he Fee Application requests $282,966.49 for 518 hours
      of work on the Sanctions Motion. The Court finds this
      beyond all reason. Not only is the Fee Application far
      beyond any comparable amount of fees granted in cases of
      similar     complexity,     but     considering     only
      proportionality, there is nothing reasonable about this.
      Aviva has requested attorney fees that are nearly three-
      times the amount in controversy; and the Court notes
      that these fees relate exclusively to the Sanctions
      Motion, they do not include the fees Aviva is claiming
      it expended on actually litigating the merits of the
      Garnishment Action as a whole. The Court shudders at
      the amount of money Aviva’s Counsel claims to have
      expended in an effort to retrieve $97,654.31 for its
      client.

In re Manley Toys Ltd., 2018 WL 3213710 at *6-7 (Bankr. D.N.J.

June 21, 2018).

II.   LEGAL STANDARD

      This Court has jurisdiction to hear appeals from the

Bankruptcy Court’s final orders pursuant to 28 U.S.C. § 158(a).



                                    6
The Bankruptcy Court’s legal determinations are reviewed de novo;

its factual findings are reviewed for clear error.   In re Titus,

916 F.3d 293, 299-300 (3d Cir. 2019).   The Bankruptcy Court’s fee

award is reviewed for abuse of discretion.   Krueger Assocs., Inc.

v. Am. Dist. Telegraph Co. of Penn., 247 F.3d 61, 69 (3d Cir.

2001).

III. ANALYSIS

     The Court first addresses Toy Quest’s appeal of the

Sanctions Order and then addresses Aviva’s appeal of the Fee

Order.

                                  A.

     Section 362(k)(1) of the Bankruptcy Code provides, in

relevant part, “an individual injured by any willful violation of

a stay provided by this section shall recover actual damages,

including costs and attorneys’ fees.”   The Bankruptcy Court held

that (1) Toy Quest violated the Stay Order; (2) the violation was

willful; and (3) the violation caused Aviva actual damages.    Toy

Quest asserts each holding was in error.

  (1)    Violation of the Order

     The automatic stay, § 362(a)(3), which the Bankruptcy Court

incorporated into the Stay Order, stays “any act to obtain

possession of property of the estate or of property from the

estate or to exercise control over property of the estate.”

Section 541(a)(1) of the Code, in turn, defines “property of the



                                  7
estate” as “all legal or equitable interests of the debtor in

property as of the commencement of the case.”   Toy Quest asserts

that the Bankruptcy Court erred in applying In re Chestnut, 422

F.3d 298 (5th Cir. 2005), to hold that the Dollar General funds

were “arguable property” of the Debtor.   In re Manley Toys, Ltd.,

2018 WL 1033246 at *4 (Bankr. D.N.J. Feb. 14, 2018).   Toy Quest

argues before this Court, as it did before the Bankruptcy Court,

that In re Jahr, 2012 WL 3205417 (B.A.P. 9th Cir. Aug. 1, 2012),

which expressly rejected Chestnut’s arguable property standard 3,

provides the better approach.

     Contrary to the parties’ arguments, however, this Court need

not choose between Chestnut and Jahr.   The Bankruptcy Court

properly held that Toy Quest violated the Stay Order by filing

opposition in the garnishment action because under In re Fruehauf

Trailer Corp., 444 F.3d 203, 211 (3d Cir. 2006)-- which, unlike

either Chestnut or Jahr, is binding precedent on this Court--

Manley Toys had a contingent interest in the Dollar General

funds.

     The Third Circuit explained in Fruehauf,

     [t]he Bankruptcy Code defines property interests
     broadly, encompassing ‘all legal or equitable interests
     of the debtor in property.’ 11 U.S.C. § 541(a)(1). The
     Supreme Court has noted that ‘[t]he main thrust of [the
     Bankruptcy Code] is to secure for creditors everything

     3 See In re Jahr, 2012 WL 3205417 at *7 (“We decline to
follow Chestnut because we are convinced that its expansive
reading of the term ‘property of the estate’ is inconsistent with
the plain language of that term’s statutory definition.”).

                                 8
     of value the bankrupt may possess in alienable or
     leviable form when he files his petition. To this end
     the term ‘property’ has been construed most generously
     and an interest is not outside its reach because it is
     novel or contingent or because enjoyment must be
     postponed.’ Segal v. Rochelle, 382 U.S. 375, 379, 86
     S.Ct. 511, 15 L.Ed.2d 428 (1966). Property of the estate
     “‘includes all interests, such as ... contingent
     interests   and   future   interests, whether   or   not
     transferable by the debtor.’” In re Prudential Lines,
     Inc., 928 F.2d 565, 572 (2d Cir. 1991) (quoting H.R.
     Rep. No. 95–595, 175–76 (1978)).      It is also well
     established that ‘the mere opportunity to receive an
     economic benefit in the future’ is property with value
     under the Bankruptcy Code. In re R.M.L., 92 F.3d 139,
     148 (3d Cir. 1996).

444 F.3d at 211. 4   In Fruehauf, the Third Circuit held that an

employer’s “potential future recoupment of the surplus from its

pension plan” was a property interest within the meaning of §

541(a)(1). Id.




     4  See also In re Kane, 628 F.3d 631, 637 (3d Cir. 2010) (“we
have emphasized that Section 541(a) ‘was intended to sweep
broadly to include all kinds of property, including tangible or
intangible property, and causes of action.’”) (quoting
Westmoreland Human Opportunities, Inc. v. Walsh, 246 F.3d 233,
241 (3d Cir. 2001)); In re Atlantic Business and Community
Corp., 901 F.2d 325, 327 (3d Cir. 1990) (observing that “the
legislative history [of § 541] relates that the intended scope of
this section is broad,” and holding that “a possessory interest
in real property is within the ambit of the estate in bankruptcy
under Section 541, and thus the protection of the automatic stay
of Section 362.”); In re Longview Power, LLC, 516 B.R. 282, 293
(Bankr. D. Del. 2014) (“Property of the estate includes
contingent claims. . . . [I]f [insurance] coverage is found, the
assets of the Debtor’s estate could potentially increase,
affecting a plan of reorganization.”); see generally 4 Norton
Bankr. L. & Prac. 3d § 61:4 (“Code § 541(a)(1) includes every
conceivable interest of the debtor in the estate; all forms of
property whether tangible or intangible, personal or real,
contingent or fixed, causes of action, leasehold interests, or
possessory interests are encompassed.”).

                                  9
     Guided by Fruehauf, this Court holds that Manley Toys’

interest in the Dollar General funds is a property interest

within the broad scope of § 541.    It was a property interest

contingent upon the Tennessee District Court ruling either that

Toy Quest is a trade name of Manley Toys or an alter ego of

Manley Toys.   Accordingly, the Court also holds that the

Bankruptcy Court did not err in concluding that “the Stay Order

applied to the Funds, and Toy Quest violated the stay by

attempting to obtain possession [of those Funds] without first

seeking relief from the Stay Order from this Court.”    In re

Manley Toys Ltd., 2018 WL 1033426 at *4.

     Toy Quest further argues that even if, as this Court has now

ruled, the Stay Order originally applied to the garnishment

action by incorporating the automatic stay of § 362, paragraph 2

of the Stay Order, as modified on October 25, 2016, lifted the

stay as to all actions not involving the Debtor.    According to

Toy Quest, the stay did not apply to its own actions to intervene

in the garnishment action to assert its claim to the Dollar

General funds.   The Court disagrees for two reasons.

     First, Toy Quest’s argument relies solely on the first

portion of paragraph 2 while ignoring the important “except that”

portion.   The entire paragraph provides,

     2. The provisional stay entered by this Court on March
     24, 2016 and set forth in the Court’s April 1, 2016 Order
     Granting Provisional Relief and Setting Date for Further
     Hearing (the “Provisional Stay”) does not apply to any


                                   10
     actions taken with respect to persons or entities other
     than Debtor Manley Toys Limited (“Manley”), except that,
     as set forth below, the Court reserves judgment on
     whether the assertion of non-independent claims such as
     alter ego or fraudulent transfer claims against such
     persons or entities is subject to the Provisional Stay,
     and, if so, whether cause exists to lift the Provisional
     Stay as to such claims.

The second part of paragraph 2 states that the stay is not lifted

as to “persons or entities other than Debtor Manley Toys

Limited”-- in this case Toy Quest-- with respect to “claims such

as alter ego or fraudulent transfer claims.”   The garnishment

action involved Aviva’s claims that Toy Quest is the alter ego of

Manley Toys and that Toy Quest was the recipient of a fraudulent

transfer, and Toy Quest’s opposition directly disputed those

assertions and sought possession of funds that may belong to the

Debtor.   Therefore, the modified Stay Order, by its plain

language, applied. 5


     5  Toy Quest spends many pages of its briefs arguing that
“the Bankruptcy Court’s ‘trade name’ distinction was wrong.”
[Opening Brief, p. 18-22; Reply Brief, p. 13] The Court need not
address this argument because even if the stay violation inquiry
is limited to the alter ego and fraudulent transfer claims, the
Bankruptcy Court properly concluded that Toy Quest violated the
stay. Alternatively, to the extent that Bankruptcy Court found
as fact that Aviva asserted two different legal theories in the
garnishment action, that finding was not clearly erroneous. The
record evidence supported this finding. First, Aviva’s
application for a writ of execution in the garnishment action
asserted that “Manley does business in the United States under
the trade name Toy Quest Ltd.” [Bankr. Docket 16-15374, Doc. 235-
2] Second, Aviva’s Motion for Judgment in the garnishment action
contained two distinct argument headings-- one asserting the
trade name theory of recovery, and another alternatively
asserting an alter ego / fraudulent transfer theory. [Bankr.
Docket 16-15374, Doc. 196 Ex. A] That overlapping facts may be

                                 11
     Second, to accept Toy Quest’s argument would be to ignore

the context in which the Bankruptcy Court issued the modified

Stay Order.   The modified Stay Order was issued in response to

Aviva’s application for relief from the Stay Order, so as to

pursue, among other things, “alter ego, fraudulent transfer, or

other claims against Toy Quest Ltd. or other nondebtor affiliates

or agents of Manley and Toy Quest Ltd.” [Bankr. Docket 16-15374,

Doc. 144-1]   To interpret the Stay Order as allowing Toy Quest to

defend against “alter ego, fraudulent transfer, or other claims,”

when Aviva’s application to prosecute such claims had not been

granted, would be illogical and unfair, as the Bankruptcy Court

noted.   See In re Manley Toys Ltd., 2018 WL 1033426 at *7 (“the

Court notes that to adopt Toy Quest’s argument would result in an

inequity in which Toy Quest would be permitted to present its

argument in the garnishment action in an attempt to recover the

Funds, but Aviva would be stayed from presenting its argument (in

the same case) that the Funds belong to the Debtor.”).

  (2)    Willfulness

     Toy Quest argues that the Bankruptcy Court erred in finding

that the stay violation was willful because, Toy Quest asserts,

its “interpretation [of the Stay Order] was objectively

reasonable.” [Opening Brief, p. 23-25; Reply Brief, p. 14-15]




relevant to both theories does not, as Toy Quest asserts, render
the two theories one in the same.

                                 12
This argument misstates the legal standard.    Willfulness, in the

context of a § 362(k)(1) claim, is not tantamount to a specific

intent to disobey a court order.    As the Bankruptcy Court

correctly stated, “[a] violation of the stay is ‘willful’ under

section 362(k) ‘upon a finding that the defendant knew of the

automatic stay and that the defendants’ actions which violated

the stay were intentional.’” In re Manley Toys Ltd., 2018 WL

1033426 at *3 (quoting In re Atl. Bus. & Cmty. Dev. Corp., 901

F.2d 325, 329 (3d Cir. 1990)). 6   It is undisputed that Toy Quest

knew of the automatic stay-- indeed, Toy Quest repeatedly

emphasizes that it volunteered such information to the Tennessee

District Court 7-- and that Toy Quest intentionally filed

opposition in the garnishment action.    Therefore, the Bankruptcy




     6  See also In re Lansdale Family Restaurants, Inc., 977 F.2d
826, 829 (3d Cir. 1992) (“Willfulness does not require that the
creditor intend to violate the automatic stay provision, rather
it requires that the acts which violate the stay be
intentional.”)(citing In re University Medical Center, 973 F.2d
1065, 1087–88 (3d Cir. 1992)).

     7  In this Court’s view, the fact that Toy Quest advised the
Tennessee District Court that the Stay Orders may apply
undermines, rather than supports, Toy Quest’s argument. If Toy
Quest made a reasoned decision that the issue should be raised
with the Tennessee District Court, this Court questions why that
same line of reasoning did not lead Toy Quest to ask the
Bankruptcy Court for clarification of the Stay Order. Even if,
as Toy Quest asserts, the Tennessee Court “has concurrent
jurisdiction to interpret the stay” [Reply Brief, p. 10] (an
issue this Court does not decide) this Court questions why-- if
there was, indeed, a bona fide question as to the scope of the
stay-- Toy Quest elected not to ask the Bankruptcy Court what the
Court meant in its own order.

                                   13
Court did not err in holding that Toy Quest willfully violated

the stay.

  (3)   Actual Damages

     The Bankruptcy Court held that the attorneys fees Aviva

incurred in prosecuting the sanctions motion-- in effect

enforcing the stay that the Bankruptcy Court imposed-- is

sufficient to establish the actual damages element of a stay

violation.   Specifically, the Bankruptcy Court explained,

     “actual damages in the form of attorneys’ fees are
     appropriate, despite the fact that there may not have
     been other compensable harm ....” In re Rodriguez, 2012
     WL 589553, at *4 (Bankr. D.N.J. Feb. 22, 2012). The
     rationale for this is that the complaining party has
     been forced to take action to protect the property before
     it is removed by the offending party. Further, as noted
     in In re Thompson, 426 B.R. 759, 765 (Bankr. N.D. Ill.
     2010), “§ 362(k) is not a typical fee-shifting statute,
     but rather provides for recovery of damages including
     attorneys’ fees, not damages and attorneys’ fees.”
     Rodriguez, 2012 WL 589553, at *5 (citing Thompson, 426
     B.R. at 765) (emphasis original). “Thus, attorneys’ fees
     under § 362(k) are an element of damages when a party
     seeks to remedy an automatic stay violation.” Id.
     (citing In re Butts, 350 B.R. 12, 24 n, 12 (Bankr. E.D.
     Pa. 2006)).

In re Manley Toys Ltd., 2018 WL 1033426 at *8.

     On appeal, Toy Quest unsuccessfully attempts to distinguish

Rodriguez, arguing that, whereas Rodriguez involved “a creditor’s

collection efforts or other ongoing conduct that violated the

stay” [Reply Brief, p. 21], in this case Aviva “was the only one

with a pending motion in the Tennessee District Court seeking to

collect the Funds.   All [Aviva] had to do to stop any perceived



                                 14
or potential stay violation was withdraw its own motion.”    [Id.,

p. 21-22]   The Court is unpersuaded.   Aviva filed its motion

before the petition date.   After the petition date, and after the

stay had been imposed, Toy Quest violated the stay by seeking to

obtain money in which the Debtor had a contingent interest.      To

allow Toy Quest to escape sanctions simply because its attempt to

obtain the disputed funds was unsuccessful would be to completely

undermine the purpose of the automatic stay, which exists for the

benefit of debtors and creditors alike.    See In re Atlantic

Business and Community Corp., 901 F.2d at 327 (quoting the

legislative history of § 362). 8

     Further, Toy Quest’s argument that Aviva “did not make any

serious attempt to mitigate” its damages [Reply Brief, p. 21,

emphasis added] is not supported by the record.    As the

Bankruptcy Court found, “Aviva attempted to mitigate its damages


     8 In a related argument, Toy Quest asserts that Aviva lacks
standing to seek sanctions for violation of the stay. The
Bankruptcy Court properly rejected this argument. To the extent
creditors are beneficiaries of the automatic stay, they have
standing to assert violations of that stay. In re Manley Toys
Ltd., 2018 WL 1033426, at *7 (quoting St. Paul Fire & Marine Ins.
Co. v. Labuzan, 579 F.3d 533, 543 (5th Cir. 2009) (“Accordingly,
we hold debtors and creditors are entities whose grievances fall
‘within the zone of interests’ protected by § 362(k).”)); see
also In re Peeples, 880 F.3d 1207, 1216 (10th Cir. 2018) (“§
362(k) creates a cause of action for debtors and creditors. As
the Fifth Circuit explained, the automatic stay’s specific
purposes are to protect the debtor from collection efforts and to
protect creditors from inequitable treatment. So § 362(k)’s zone
of interests extends to debtors and creditors when they allege
those types of harms.”) (citing St. Paul Marine & Fire Ins., 579
F.3d at 540).

                                   15
by demanding that Toy Quest cease its conduct and withdraw its

Limited Opposition.   Toy Quest refused to do so, instead moving

forward with efforts to collect the Funds.”    In re Manley Toys

Ltd., 2018 WL 1033426 at *8.   Perhaps most troubling to this

Court, Toy Quest-- which does not dispute these facts-- argues

that Aviva was required to do more.    Specifically, Toy Quest

suggests that Aviva should have attempted to further “discuss”

and “negotiate” with Toy Quest.   [Reply Brief, p. 21]   It is a

disingenuous position.    The Bankruptcy Court found that Toy Quest

refused to withdraw its opposition, effectively rejecting Aviva’s

demand to do so.   After that time, Aviva was not required to

further pursue a “discussion” with Toy Quest, and failing to do

so did not forfeit Aviva’s entitlement to reasonable attorneys

fees under § 362(k)(1).

     Accordingly, the Court will affirm the Bankruptcy Court’s

Sanctions Order.

                                  B.

     Aviva appeals only the portion of the Bankruptcy Court’s

decision denying fees and costs incurred for discovery-related

tasks.   As to this issue, the Bankruptcy Court explained,

     [t]he Fee Application states that Aviva spent $153,357
     in legal fees, and $19,713.01 in costs related to
     discovery in the Sanctions Motion.

     Aviva’s discovery was not reasonably necessary to
     establish its claim. To begin, Toy Quest stipulated to
     all relevant facts, indeed, Aviva established that the
     stay was violated simply by submitting the Limited


                                  16
     Response filed by Toy Quest. Further, Toy Quest’s belief
     or motivations in filing the Limited Response were
     irrelevant. See generally, Atl. Bus., 901 F.2d at 329.
     Thus, no additional facts regarding Toy Quest’s actions
     or intent were needed for Aviva to establish its case
     and prevail on the Sanctions Motion.

     While the Court did find that Aviva was entitled to this
     discovery, because Aviva established that it could lead
     to relevant evidence, the fact that Aviva was entitled
     to discovery does not make that discovery reasonably
     necessary for the successful prosecution of the
     Sanctions Motion. Indeed, Aviva’s Counsel acknowledged
     this at the Discovery Hearing stating “We can win this
     ... contested matter without any discovery, so it’s not
     necessary.” Discovery Hrg. at 2:39:00. Aviva’s Counsel
     repeated this a moment later, explaining further that
     “What we meant was, this isn’t necessary... But it would
     not be fair to force us to go forward in a contested
     matter where we don’t get to take discovery to their
     defenses.” Id. at 2:40:00. Moreover, none of the
     discovery requested by Aviva was relevant to the
     determination of the Sanctions Motion. Instead, the
     determination was based on the fact that Toy Quest was
     aware of the stay, and filed the Limited Response in an
     attempt to obtain property that may have belonged to the
     Debtor. As such, Aviva’s arguments regarding Toy Quest’s
     inconsistent or non-responsive discovery responses need
     not be addressed, as the Court has found that the
     underlying Discovery requests were not reasonably
     necessary, any time or fees attributable to the
     Discovery is also unnecessary.

     Because the Court finds that the extensive discovery and
     related litigation were not reasonably necessary, the
     related fees and costs are not part of the actual damages
     suffered by Aviva in its attempt to enforce the stay.
     Therefore, the related fees and costs are not damages
     that could be awarded to Aviva.


In re Manley Toys Ltd., 2018 WL 3213710, at *3–4 (Bankr. D.N.J.

June 21, 2018).

     The Court easily concludes that the Bankruptcy Court did not

abuse its discretion in denying the discovery fees and costs.    As


                                17
the Bankruptcy Court properly held, as a matter of law, the

discovery as to Toy Quest’s intent was irrelevant, as

“willfulness” in the context of a stay violation only requires

intent to do the act which violates the stay.    Aviva argues that

it “did not know when it took discovery that the bankruptcy court

eventually was going to agree with Aviva on the legal standards

applicable to stay-violation motions.”    [Appeal Brief, p. 59]

This is a specious argument.   Controlling Third Circuit

precedent-- In re Atl. Bus. & Cmty. Dev. Corp., 901 F.2d 325, 329

(3d Cir. 1990) 9-- clearly stated the applicable legal standard.

In the Bankruptcy Court, Toy Quest did not directly challenge

that standard; rather, it simply relied on persuasive authority

that pre-dated Atlantic Business. 10   Aviva points to no record

evidence-- and this Court has found none-- which might somehow


     9  See also In re Lansdale Family Restaurants, Inc., 977 F.2d
826, 829 (3d Cir. 1992) (“Willfulness does not require that the
creditor intend to violate the automatic stay provision, rather
it requires that the acts which violate the stay be
intentional.”)(citing In re University Medical Center, 973 F.2d
1065, 1087–88 (3d Cir. 1992)).

     10 See Bankr. Docket No. 16-15374, Doc. 235, p. 10, quoting
In re Adams, 106 B.R. 811, 831 (Bankr. D.N.J. 1989), for the
willfulness standard. In contrast, Aviva cited In re Lansdale
Family Restaurants, Inc., 977 F.2d 826 (3d Cir. 1992) and In re
Atl. Bus. & Cmty. Dev. Corp., 901 F.2d 325, 329 (3d Cir. 1990).
[Bankr. Docket No. 16-15374, Doc. 196-1, p. 13-14] Quite
notably, Aviva quoted Atlantic Business for the proposition that
“whether the party believes in good faith that it had a right to
the property is not relevant to whether the act was ‘wilfull’ or
whether compensation must be awarded.” [Id.; emphasis added by
this Court]


                                 18
suggest that the Bankruptcy Court would have had any reason to

depart from controlling precedent.     Thus, the fees and costs

incurred by a party because that party believes-- incredibly--

that a court will refuse to follow controlling precedent are not

only unreasonable, but an affront to any judicial officer sworn

to uphold the judicial hierarchy established by our Constitution.

     Moreover, on appeal Aviva almost completely ignores its

concession on the record during the Bankruptcy Court’s discovery

hearing that the discovery it sought was not necessary to the

stay violation issue. 11   Relegated to a single footnote in its

opening brief, Aviva attempts to explain its statements to the

Bankruptcy Court by stating that “Aviva’s counsel did not mean

that Aviva did not need to investigate Toy Quest Ltd.’s factual

assertions about its alleged ownership of the Dollar General

Funds and its supposed innocent intent in seeking turnover of

those funds.” [D.N.J. Dkt. 18-2923, Doc. 24, p. 30 n.5)     Assuming

arguendo that the Bankruptcy Court misunderstood what counsel

intended to convey during the hearing, Aviva’s explanation does

not advance Aviva’s appeal.    As to the intent portion, the Court

has already explained why discovery was unnecessary and


     11 Such discovery may have been relevant to the merits of
the garnishment action, but that was not the issue before the
Bankruptcy Court, nor is it the issue before this Court on
appeal. The discrete issue before the Bankruptcy Court, and this
Court, was / is the actual damages Aviva suffered as a result of
the stay violation.


                                  19
unreasonable.      Similarly, as to the merits of the garnishment

action, those issues were not directly implicated by the stay

violation motion 12, and therefore fees incurred in litigating

those issues were not actual damages resulting from the stay

violation.

      Accordingly, the Court holds that the Bankruptcy Court did

not abuse its discretion in denying attorneys fees and costs

associated with discovery.

IV.   CONCLUSION

      For the foregoing reasons, the Court will affirm both orders

of the Bankruptcy Court.      An appropriate Order shall issue on

this date.




Dated: July 17, 2019                     __ s/ Renée Marie Bumb _____
                                         RENÉE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE




      12Aviva repeatedly states that the merits of the
garnishment action were at issue in the sanctions motion. They
were not. As set forth above in Section III., A., three elements
of the stay violation were before the Bankruptcy Court: (1) a
violation; (2) willfulness and (3) actual damages. The Court’s
discussion of these elements demonstrates their conceptual
independence from the merits of the garnishment action.

                                    20
